 1 McCormick, Barstow, Sheppard,
   Wayte & Carruth LLP
 2 Anthony N. DeMaria, #177894
     anthony.demaria@mccormickbarstow.com
 3 Jessica M. Boujikian #316527
     jessica.boujikian@mccormickbarstow.com
 4 7647 North Fresno Street
   Fresno, California 93720
 5 Telephone:     (559) 433-1300
   Facsimile:     (559) 433-2300
 6
   Attorneys for GEORGE BROWN SPORTS
 7 CLUB PALM, LLC. and GEORGE BROWN
   SPORTS CLUB, INC.
 8

 9                               UNITED STATES DISTRICT COURT

10                   EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

11

12 MARIO CUADRA,                                      Case No. 1:17-cv-01063-DAD-EPG

13                 Plaintiff,                         STIPULATION FOR THE
                                                      CONTINUANCE OF THE NON-EXPERT
14          v.                                        DISCOVERY CUTOFF DATE

15 GEORGE BROWN SPORTS CLUB-PALM,
   LLC; GEORGE BROWN SPORTS CLUB,
16 INC.; JOHNSTON CONTRACTING, INC.;
   and DOES 1 to 100, inclusive,
17
                Defendants.
18

19 AND ALL RELATED MATTERS

20

21
            Plaintiff MARIO CUADRA (“Plaintiff”), Third-Party Defendant/Third-Party Cross-
22
     Claimant/Cross-Defendant, KENNETH GLEN CLARK dba CLARK INSTALLATION (“Clark
23
     Installation”), Third-Party Defendant/Third-Party Plaintiff/Cross-Defendant WMC, INC. dba TEC-
24
     SPEC CONSTRUCTIONS (“Tec-Spec”), Defendant and Third-Party Plaintiff JOHNSTON
25
     CONTRACTING, INC. (“Johnston”), Defendants GEORGE BROWN SPORTS CLUB PALM,
26
     LLC and GEORGE BROWN SPORTS CLUB, INC. (collectively “GB3”) (hereinafter collectively
27
     referred to as “Parties”), by and through their respective counsel, hereby stipulate and agree as
28
 1 follows:

 2          1.     Pursuant to the Scheduling Conference Order of the Court, Dkt. 47 (filed on

 3 3/09/2018), the Nonexpert Discovery Cutoff date is December 7, 2018.

 4          2.     Pursuant to the Scheduling Conference Order of the Court, Dkt. 47 (filed on

 5 3/09/2018), the Expert Disclosure date is January 7, 2019.

 6          3.     Pursuant to the Scheduling Conference Order of the Court, Dkt. 47 (filed on

 7 3/09/2018), the Rebuttal Expert Disclosure date is February 7, 2019.

 8          4.     Pursuant to the Scheduling Conference Order of the Court, Dkt. 47 (filed on

 9 3/09/2018), the Expert Discovery Cutoff date is March 7, 2019.

10          5.     All Parties are amenable to extending the Nonexpert Discovery Cutoff date to

11 February 8, 2019, to permit the parties to complete Independent Medical Examinations pursuant to

12 Rule 35 of the Federal Rules of Civil Procedure, lay witness depositions, and written discovery.

13          6.     All Parties are amenable to extending the Expert Disclosure date to February 22,

14 2019.

15          7.       All Parties are amenable to extending the Rebuttal Expert Disclosure date to March

16 15, 2019.

17          8.     All Parties are amenable to extending the Expert Discovery Cutoff date to April 19,

18 2019

19          9.     A continuance of the above dates will allow the Parties to participate in a meaningful

20 mediation and allow the best opportunity to settle the matter by avoiding undue expense.

21          10.    This stipulation is not intended to extend the Dispositive Motion Filing Deadline of

22 April 22, 2019.

23

24

25          Respectfully submitted,

26
27

28


                                                     2
 1 Dated: November ___, 2018        McCORMICK, BARSTOW, SHEPPARD,
                                        WAYTE & CARRUTH LLP
 2

 3

 4                              By:
                                              Anthony N. DeMaria
 5                                             Jessica Boujikian
                               Attorneys for GEORGE BROWN SPORTS CLUB
 6                              PALM, LLC. and GEORGE BROWN SPORTS
 7                                               CLUB, INC.

 8

 9 Dated: November ___, 2018            O’BBRIEN & ASSOCIATES
10

11
                                By:
12                                            Patrick K. O’Brien
                                              Kathleen C. Miller
13                              Attorneys for KENNETH GLEN CLARK dba
14                                       CLARK INSTALLATION

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                3
 1 Dated: November ___, 2018                  YOKA & SMITH LLP

 2

 3
                                  By:
 4                                           Sung Ho (Sean) Kim, Esq.
                                                  Alice Chen Smith
 5                                               Alexander J. Sharp
                                      Attorneys for WCM, INC. dba TEC-SPEC
 6
                                                 CONSTRUCTIONS
 7

 8

 9

10

11

12

13

14
     Dated: November ___, 2018                  LONG & DELIS
15

16

17                                By:
                                                  T. Patrick Long
18                                              Warren B. Campbell
                                 Attorneys for JOHNSTON CONTRACTING, INC.
19

20

21 Dated: November ___, 2018                      DIAS HALL

22

23                                By:
                                                  Steven S. Dias
24
                                                  Robin M. Hall
25                                       Attorneys for MARIO CUADRA

26
27

28


                                  4
 1

 2
                                                 ORDER
 3
            Pursuant to the above stipulation, and good cause appearing, the Scheduling Order, (ECF
 4
     No. 47), in this action is modified as follows: the Nonexpert Discovery Cutoff date is February 8,
 5
     2019; the Expert Disclosure date is February 22, 2019; the Rebuttal Expert Disclosure date is March
 6
     15, 2019; and the Expert Discovery Cutoff date is April 19, 2019. All other dates in the Scheduling
 7
     Order shall remain unchanged.
 8

 9
     IT IS SO ORDERED.
10

11      Dated:     November 16, 2018                         /s/
                                                      UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                     5
